DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Wang, Reg. No. 73,344 on 1/19/2022.

Listing of Claims: 
1.	(Currently Amended)  A method performed by a processor of a device, the method comprising:
determining, with a processor of a device, a mobility state of the device with respect to an access point based on multiple time-of-flight measurements that are proportional to a distance between the device and the access point;
determining, with the processor of the device, whether to perform a channel scan based on the determined mobility state of the device; and
the determination to perform [[a]]the channel scan, the channel scan to find additional available wireless access points;
after performing the channel scan, selecting one of a plurality of available access points according to a first selection technique attempting to minimize a number of hand-offs by: 
determining a respective mobility state of the device relative to each available access point based on time-of-flight information;
identifying, based on the determined mobility states, available access points that the device is headed towards;
determining a minimum signal strength threshold value based on a bandwidth requirement of an application being executed on the device; and
selecting an access point from the identified access points that has a lowest signal strength value above the minimum signal strength threshold value.
2.	(Currently Amended)  The method of claim 1, wherein the mobility state is determined with respect to [[an]]the access point, the mobility state comprising (1) a directional heading indicating whether the device is moving toward or away from the access point and (2) a velocity with which the device is moving toward or away from the access point.
3.	(Currently Amended)  The method of claim 1, wherein determining [[a]]the mobility state of the device based on time-of-flight information comprises:
sending a first probe to [[an]]the access point at a first time;
receiving a first acknowledgement to the first probe;

sending a second probe to the access point at a second time later than the first time;
receiving a second acknowledgement to the second probe; and
calculating a second time-of-flight based on an elapsed period between sending the second probe and receiving the second acknowledgement; and
determining the mobility state based on the first time-of-flight and the second time-of-flight.
4.	(Currently Amended)  The method of claim 3, further comprising:
determining a velocity of the mobile device relative to the access point based on the following equation:
v = (ToF1 – ToF2) / (t2 - t1),
where v is the velocity, ToF1 comprises a  first measure of time between sending of a first probe message and receiving a first acknowledgement corresponding to the first probe message, ToF2 comprises a second measure of time between sending of a second probe message and receiving a second acknowledgement corresponding to the second probe message, t1 is a first time at which the first probe message was sent, and t2 is a second time at which the second probe message was sent.
5.	(Previously Presented)  The method of claim 1, further comprising:
determining a directional heading of the mobile device relative to the access point based on whether a second time-of-flight is increasing or decreasing relative to a first time-of-flight.

determining a periodicity with which to perform the channel scan based on the mobility state, wherein the periodicity is proportional to a determined velocity of the device.
7.	(Currently Amended)  The method of claim 6, further comprising:
performing [[a]]the channel scan when a signal strength of an access point associated with the device falls below a first predetermined value, and
setting the periodicity to a second predetermined value when the determined velocity is above a second threshold.
8.	(Currently Amended)  The method of claim 1, further comprising[[,]]: 
associating with the selected access point.
9.	(Currently Amended)  The method of claim 8, wherein selecting one of the plurality of available access points is performed according to a second selection technique attempting to maximize throughput by:
determining signal strength of each of the available access points; and
selecting an access point having the highest signal strength.
10.	(Canceled)
11.	(Canceled)
12.	(Currently Amended)  A device comprising:
a communication interface to send probes to an access point and receive acknowledgements from the access point; and
a processor to:

determine a mobility state of the device with respect to the access point based on the multiple time-of-flight measurements;
perform a channel scan in response to a determination that the device's mobility state is active, the channel scan to find additional available wireless access points, and refrain from performing [[a]]the channel scan in response to a determination that the device's mobility state is static;
select, according to a first selection technique, one of a plurality of available access points discovered during the channel scan, the first selection technique attempting to minimize a number of hand-offs by:
determining a respective mobility state of the device relative to each available access point based on time-of-flight information;
identifying, based on the determined mobility states, available access points that the device is headed towards;
determining a minimum signal strength threshold value based on a bandwidth requirement of an application being executed on the device; and
selecting an access point from the identified access points that has a lowest signal strength value above the minimum signal strength value.
13.	(Original)  The device of claim 12, wherein the mobility state of the device is determined based on successive calculations of time-of-flight information.

v = (ToF1 – ToF2) / (t2 - t1),
where v is the velocity, ToF1 is a first time-of-flight calculated based on an elapsed period between sending a first probe and receiving a first acknowledgement from the access point, ToF2 is a second time-of-flight based on an elapsed period between sending a second probe and receiving a second acknowledgement from the access point, t1 is a first time at which the first probe was sent, and t2 is a second time at which the second probe was sent, wherein the directional heading is determined to be toward the access point when the velocity is positive and away from the access point when the velocity is negative.
15.	(Currently Amended)  The device of claim 14, wherein the processor further is to:
associate with the selected access point.
16.	(Currently Amended)  The device of claim 1, wherein a second selection technique attempts to maximize throughput, the second selection technique comprising:
determining signal strength of each of the available access points; and
selecting an access point having the highest signal strength.
17.	(Canceled)
18. 	(Previously Presented)  The device of claim 16, wherein the processor is to choose the first or second selection technique from a plurality of selection techniques based on bandwidth requirements of an application executing on the device or based on a type of an application executing on the device.

determine, with the processor, a mobility state of the device with respect to an access point based on multiple time-of-flight measurements that are proportional to a distance between the device and the access point;
determine, with the processor, whether to perform a channel scan based on the determined mobility state of the device; and
perform, with the processor, the determination to perform [[a]]the channel scan, the channel scan to find additional available wireless access points;
after performing the channel scan, selecting one of a plurality of available access points according to a first selection technique attempting to minimize a number of hand-offs by: 
determining a respective mobility state of the device relative to each available access point based on time-of-flight information;
identifying, based on the determined mobility states, available access points that the device is headed towards;
determining a minimum signal strength threshold value based on a bandwidth requirement of an application being executed on the device; and
selecting an access point from the identified access points that has a lowest signal strength value above the minimum signal strength threshold value.

select one of the plurality of available access points according to a second selection technique attempting to maximize throughput by:
determining signal strength of each of the available access points; and
selecting an access point having the highest signal strength.
21.	(Previously Presented)  The method of claim 1, wherein the minimum signal strength threshold value is further based on a type of the application being executed on the device.
22.	(Previously Presented)  The device of claim 12, wherein the minimum signal strength threshold value is further based on a type of the application being executed on the device. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art on the record Sridhara et al. (US 2015/0131460 A1) discloses determining a mobility state of a device by using consecutive RTT measurements which are proportional to a distance between the device and an access point;  using the differential RTT measurements to determine which access points are being moved towards and which access points are being moved away; identifying a list of access points that the mobile device moves towards and selecting an access point based upon RSSI measurements (see paragraphs [0025] and [0049]). 

The closest prior art on the record Alon (US 2014/0341069 A1) discloses determining whether to perform a channel scan based on a determined mobility state of a device and perform a scanning operation to find additional available access points (see paragraphs [0027], [0033] and Fig. 1).

However, the combination of Sridhara and Alon does not disclose determining a minimum signal strength threshold value based on a bandwidth requirement of an application being executed on the device and selecting an access point from the identified access points that has a lowest signal strength value above the minimum signal strength threshold value. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.L/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415